This is an original proceeding in habeas corpus by one Harlan Arnett to secure his release from confinement in the State Penitentiary at McAlester.
No copy of the judgment and sentence pronounced against petitioner is attached to his petition and the petition does not recite the number of years for which he stands committed, the crime for which he was convicted, nor the court from which he was sentenced. It merely alleges in general terms that the petitioner's conviction was unlawful because he had once been placed in jeopardy, and, secondly, that the court kept the jury together an unreasonable length of time in order to secure a verdict of guilty.
In Ex parte Shockley, 75 Okla. Cr. 263, 130 P.2d 331, this court held:
"The writ of habeas corpus cannot be used to perform the office of a writ of error on appeal, but is limited to cases in which the judgment and sentence of the court attacked is clearly void."
See, also, Ex parte Tollison, 73 Okla. Cr. 38, 117 P.2d 549.
There are no sufficient facts stated in the petition *Page 211 
which would justify this court in assuming jurisdiction to hear the matter.
The writ of habeas corpus is denied.
BAREFOOT and DOYLE, JJ., concur.